Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 27, 2022

                                      No. 04-21-00387-CV

                                     Donald W. TAYLOR,
                                          Appellant

                                                v.

             Clark ASPY, Madison Preston and Naman Howell Smith & Lee, PLL,
                                        Appellees

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 16670
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
         After being granted several extensions, appellant’s brief was due on July 25, 2022. On
July 26, 2022, appellee filed a motion to dismiss for want of prosecution alleging appellant failed
to file his brief. Appellant filed his brief with this court on July 25, 2022, at 9:07 p.m.

      Appellee’s motion to dismiss is DENIED and appellee’s brief is due no later than
August 25, 2022.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court